FILED
                             NOT FOR PUBLICATION
                                                                              MAY 12 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


HEGHINE MARTIROSYAN; MAYK                        No.    17-71916
MARTIROSYAN,
                                                 Agency Nos.         A206-913-680
              Petitioners,                                           A206-913-681

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 8, 2020**
                                Pasadena, California

Before: MURGUIA and CHRISTEN, Circuit Judges, and STEIN,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney H. Stein, United States District Judge for the
Southern District of New York, sitting by designation.
      Heghine Martirosyan and her minor son, natives and citizens of Armenia,

petition for review of the Board of Immigration Appeals’ (BIA’s) decision

dismissing their appeal from the Immigration Judge’s (IJ’s) order denying asylum,

withholding of removal, and relief under the Convention Against Torture (CAT).

      We have jurisdiction pursuant to 8 U.S.C. § 1252(a), and we dismiss the

petition in part and deny the petition in part.1

      We review the denial of asylum, withholding of removal, and CAT claims

for substantial evidence. Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir.

2019) (citing Singh v. Holder, 764 F.3d 1153, 1159 (9th Cir. 2014)).

      Substantial evidence supports the agency’s determination that Martirosyan

did not meet her burden of proof to establish past persecution or a well-founded

fear of persecution based on her membership in the Armenian National Party. See

8 U.S.C. § 1158(b)(1)(B)(i) (burden of proof is on applicant to establish eligibility

for asylum); see also Duran-Rodriguez, 918 F.3d at 1028. The IJ properly

determined that Martirosyan’s testimony alone was insufficient to meet her burden,

see 8 U.S.C. § 1158(b)(1)(B)(ii) (applicant’s testimony alone may sustain burden

only if credible, persuasive, and sufficiently specific). The documentary evidence



      1
        Because the parties are familiar with the facts, we recite only those facts
necessary to decide the petition.
                                            2
Martirosyan submitted did not corroborate her specific claims regarding past

incidents, and country conditions evidence did not establish that she has a well-

founded fear of future persecution based on her political party membership.

Accordingly, the BIA properly denied Martirosyan’s claims for asylum and

withholding of removal.

      Substantial evidence also supports the BIA’s determination that Martirosyan

failed to establish she would more likely than not be subjected to torture instigated

by, or with the consent or acquiescence of, a public official in Armenia. Because

Martirosyan failed to meet her burden to establish that the past harm she alleged

occurred, “we would have to find that the [country conditions] reports alone

compel[] the conclusion that the petitioner is more likely than not to be tortured.”

Shrestha v. Holder, 590 F.3d 1034, 1049 (9th Cir. 2010) (quoting Almaghzar v.

Gonzales, 457 F.3d 915, 922–23 13 (9th Cir. 2006)). Here, the general country

conditions evidence does not establish that Martirosyan would more likely than not

be subjected to torture in Armenia.

      We lack jurisdiction to review Petitioners’ contention that the IJ erred by

failing to provide notice of required corroborating evidence because Petitioners did

not raise this argument to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004).


                                          3
PETITION DISMISSED in part and DENIED in part.




                           4